DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. Claims 1-9 are allowed over the prior art.  The closest prior art of record is WO 2014/172350 to Kurt which teaches what is described the non-final Office Action filed 10 May 2021.  The closest prior art of record does not teach or suggest a multilayer film comprising the core layer recited in claim 1. Specifically, a core layer comprising 15 to 65 wt% of the ethylene/α-olefin interpolymer of the claimed cored layer.  For this reason the instantly pending claims are deemed to be novel and nonobvious over the teachings of the closest prior art of record.  
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782